Case ANE INER LAW CROUP_ 2 PagelD: 420

629 Parsippany Road
Parsippany, New Jersey 07054

ALAN J. BARATZ P (973} 403-1100 F (973) 403-0010
Member of the Firm www.weinerlaw abaratz@weiner.law
May 10, 2021

VIA: e-Filing
The Honorable André M. Espinosa, U.S.M.J.
Martin Luther King, Jr. Blvd.
Federal Building & U.S. Court House
50 Wainut Street, Room 2037 Courtroom D
Newark, New Jersey 07102

Re: Crista Pemberton v. Township of Edison et al.

Docket No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641
Dear Judge Espinosa:

As Your Honor is aware, our firm represents defendants, Township of Edison and Police

Chief Thomas Bryan, in defense of the above-referenced matter. I trust that Your Honor
received a May 7, 2021 letter from plaintiff's counsel (ECF No. 42), and that Your Honor is as
confused as 1 am with counsel’s stated positions. During our Teleconference on May 5, 2021
Your Honor made it clear that you were requesting separate five (5) page discovery status letters
from each counsel addressing current discovery disputes and the parties’ positions in regard
thereto. My five (5) page submission dated May 6, 2021 (ECF No. 41) followed, and I expect
that Mr. Bahgat will be submitting his own five (5) page letter addressing discovery issues from
his client’s perspective by the May 12, 2021 deadline that Your Honor had set. | feel compelled
to memorialize on the docket that there is no good cause presented for the Court to strike my

May 6, 2021 submission, and that my adversary’s request for sanctions would be laughable, if it

was not so pathetic.

Parsippany # Red Bank ¢ Bridgewater ¢ New York City
Case 2:20-cv-04411-MCA-AME Document 43 Filed 05/10/21 Page 2 of 2 PagelD: 421

The Honorable André M. Espinosa, U.S.M.J. Page 2
Re: Crista Pemberton v. Township of Edison et al.
Docket No: 2:20-cv-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641

Finally, 1 request that Your Honor address the final paragraph at page 2 of Mr. Bahgat’s
May 7, 2021 correspondence by striking his entire submission (ECF No. 42) from the docket.
Mr. Bahgat has clearly misplaced his “advocacy” since the only issues currently before Your
Honor relate to the status of discovery. Incredibly, Mr. Bahgat asserts in his submission that I
was somehow attempting “to unfairly influence the Court”! Mr. Bahgat furthermore references
“what this case is about.” Your Honor will! learn that the case is about relationships, including
that which plaintiff, the daughter of an Edison Police Captain had with defendant Pappas, and
another relationship, which I’d rather not reference on the docket, but which Your Honor may
come to realize places my adversary “to close to the flame.”

I truly hope that Your Honor does not find this correspondence inappropriate, and the

Court will appreciate that my professional and ethical responsibilities in defense of the Township

of Edison and Police Chief Bryan prohibited me from simply ignoring my adversary’s recent

 

submission.
Thank you.
Respectfully submitted,
WEINER LAW GROUP LLP
By: et Tha A # pel
Alan J. Baratz
A Member of the Firm
AJB:tb

ce: Joseph Bahgat, Esq. (via e-mail)
Susan Lovett, Qual-Lynx (via e-mail)
Jeremy Solomon, Litigation Coordinator (via e-mail)
William Northgrave, Township Attorney (via e-mail)

Thomas Bryan, Chief of Police (via e-mail)
2025397v1 88641 ltr to judge spinosa ajb 5-10-2021
